Citation Nr: 0007181	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
Section 306 death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from November 1942 to 
April 1947, died in November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in April 1998 by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in the Cleveland, Ohio, 
Regional Office (RO).  The Committee determined that the 
appellant had not filed a timely request for waiver of 
recovery of overpayment of Section 306 death pension totaling 
$610.


FINDINGS OF FACT

1.  In correspondence dated May 24, 1996, the VA notified the 
appellant of the amount of the overpayment; she was informed 
that her request for waiver of the overpayment could be made 
at any time within 180 days.

2.  The request for waiver of recovery of the overpayment was 
received from the appellant on March 23, 1998.


CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the 
overpayment of Section 306 death pension benefits was not 
received from the appellant.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b)(2) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed and there is no further duty to 
assist the appellant.

The appellant, on behalf of her daughter, had been receiving 
VA Section 306 death pension benefits, for a number of years.  
As of March 1983 it was determined that, as the daughter was 
a helpless child, these benefits should continue.  In a 
letter dated May 6, 1996, the VA advised the appellant that 
the pension award would be terminated, effective January 1, 
1996, as her daughter was married in January 1996.  The VA 
Debt Management Center, in correspondence dated March 24, 
1996, advised the appellant of the amount of the overpayment 
and her right to request waiver of the overpayment within 180 
days from the date of the letter as provided under 38 C.F.R. 
§ 1.963(b)(2).

In a letter received May 30, 1996, the VA was advised by the 
appellant that her daughter had been married in July 1995.  
In a June 13, 1996, letter, the VA advised the appellant that 
the pension award was approved through June 1995 and would be 
terminated, effective July 1, 1995.  The VA Debt Management 
Center, in correspondence dated June 17, 1996, advised the 
appellant that the amount of the overpayment was reduced by 
$366, and that the balance was $610.

The first correspondence requesting waiver of recovery of the 
overpayment was dated March 20, 1998, and was received on 
March 23, 1998.  Although the 180 day period may be extended 
under 38 C.F.R. § 1.963(b)(2) where there was a delay in 
receipt of the notification of indebtedness, the appellant 
does not contend nor does the evidence suggest that there was 
such a delay.  While the appellant has correctly indicated 
that she did indicate in September 1996 that payment of $61 
monthly would cause a hardship, at that time she stated that 
she could live with paying $30 monthly; the regrettable fact 
is that she did not request a waiver during the 180 filing 
period.  As she was properly notified in May 1996 but did not 
initiate a request for waiver for almost 2 years, it must be 
concluded that her claim was not timely filed.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).


ORDER

A timely claim for waiver of recovery of an overpayment of 
Section 306 death pension benefits was not received and the 
appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

